DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a 35 USC 371 National Stage filing of international application PCT/JP2016/053650, filed February 8, 2016.

Information Disclosure Statement
The information disclosure statements (IDS) dated August 8, 2018, August 5, 2019, October 8, 2019, October 13, 2020 and March 16, 2021 were in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS documents were considered and signed copies of the 1449 forms are attached.

Status of Claims
Currently, claims 1-20 are pending in the instant application after entry of the preliminary amendment dated August 7, 2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 6, 9 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In particular, the rejected claims each depend from claim 1 but do not require all the limitations of claim 1.  For example, the claims recite processes which are independent from the preparation of the compound of Formula [1], as required by claim 1, but still make reference to and depend from claim 1 for the definition of variables of different compounds.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16 is is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2009/31090 (as evidenced by the machine translation of the same document).
The prior art teaches the following compound as “Reference Example 102” 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.  The prior art compound reads on the claimed formula where either X1 is CH3, X2 is H, X3 is –OS(O)2R1 where R1 is trifluoromethyl and X4 is H or  X1 is H, X2 is OS(O)2R1 where R1 is trifluoromethyl, X3 is H –and X4 is CH3.  Accordingly, since the prior art teaches all required limitations of the instantly claimed formula, the claims are anticipated.


Conclusion













Claims 1-3, 5, 7, 8, 10-15 and 17-19 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/ALICIA L OTTON/Primary Examiner, Art Unit 1699